Exhibit 10.1

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF GEORGIA

ATLANTA DIVISION

 

  

MDL Docket No. 2800

No. 1:17-md-2800-TWT

In re: Equifax Inc. Customer

Data Security Breach Litigation

   CONSUMER ACTIONS    Chief Judge Thomas W. Thrash, Jr.

SETTLEMENT AGREEMENT AND RELEASE



--------------------------------------------------------------------------------

EXHIBITS

 

EXHIBIT 1—LIST OF ACTIONS EXHIBIT 2—BUSINESS PRACTICES COMMITMENTS EXHIBIT
3—CONSENT ORDER EXHIBIT 4—CREDIT MONITORING AND RESTORATION SERVICES EXHIBIT
5—ORDER DIRECTING NOTICE EXHIBIT 6—NOTICE PLAN EXHIBIT 7—NOTICES

A.  LONG FORM

B.  SHORT FORM

EXHIBIT 8—CLAIM FORM EXHIBIT 9—CLAIMS ADMINISTRATION PROTOCOL EXHIBIT
10—SETTLEMENT CLASS REPRESENTATIVES

 



--------------------------------------------------------------------------------

SETTLEMENT AGREEMENT AND RELEASE

This Settlement Agreement and Release (“Agreement”) is made as of July 22, 2019,
by and between, as hereinafter defined, (a) Settlement Class Representatives on
behalf of themselves and the Settlement Class, and (b) Defendants (collectively,
the “Parties”). This Agreement fully and finally compromises and settles any and
all consumer claims that are, were, or could have been asserted in the
litigation styled In re: Equifax, Inc. Customer Data Security Breach Litigation,
Case No. 1:17-md-2800-TWT (N.D. Ga.).

 

1

RECITALS

 

1.1

In a series of announcements beginning in September 2017, Equifax Inc. announced
that it had been the victim of a criminal cyberattack on its computer systems in
which the attacker/s gained unauthorized access to the personal information of
approximately 147 million U.S. individuals.

 

1.2

After announcement of the Data Breach (as hereinafter defined), multiple
putative class action lawsuits were filed by consumers against Equifax alleging
it had failed to properly protect personal information in accordance with its
duties, had inadequate data security, and improperly delayed notifying
potentially impacted individuals.

 

1.3

On December 7, 2017, the Judicial Panel on Multidistrict Litigation transferred
more than 200 putative class action lawsuits to the Honorable Thomas W. Thrash
in the United States District Court for the Northern District of Georgia (the
“Court”) for coordinated pretrial proceedings.

 

1.4

Additional lawsuits against Equifax were also transferred to, filed in, or
otherwise assigned to the Court and included in coordinated pretrial proceedings
as part of In re: Equifax Inc. Customer Data Security Breach Litigation, Case
No. 1:17-md-2800-TWT (N.D. Ga.).

 

1.5

On February 12, 2018, the Court appointed leadership for consumer plaintiffs and
interim class counsel pursuant to Federal Rule of Civil Procedure 23(g).

 

1.6

Class Counsel filed a Consolidated Consumer Class Action Complaint (“Complaint”)
in In re: Equifax Inc. Customer Data Security Breach Litigation, Equifax moved
to dismiss the Complaint, and the Court denied in part and granted in part the
motion by Order dated January 28, 2019.

 

1



--------------------------------------------------------------------------------

1.7

Beginning in September 2017, the Parties engaged in arm’s-length settlement
negotiations overseen by former United States District Court Judge Layn R.
Phillips. The Parties engaged in five in-person mediation sessions, on
November 27 and 28, 2017, May 25, 2018, August 9, 2018, November 16, 2018, and
March 30, 2019, under the direction of Judge Phillips. The last mediation
session resulted in the Parties executing a binding term sheet, to be superseded
by this Agreement.

 

1.8

Class Counsel has investigated the facts relating to the Data Breach with the
assistance of consultants and experts in cybersecurity and identity theft,
interviewed witnesses, reviewed Congressional testimony, analyzed the evidence
adduced during pretrial and confirmatory discovery, including over a
half-million pages of documents, spreadsheets, and other native files produced
by Equifax, and researched the applicable law with respect to Plaintiffs’ claims
against Equifax and the potential defenses thereto.

 

1.9

Defendants (as hereinafter defined) deny any wrongdoing whatsoever, and this
Agreement shall in no event be construed or deemed to be evidence of or an
admission or concession on the part of any Defendant with respect to any claim
of any fault or liability or wrongdoing or damage whatsoever, any infirmity in
the defenses that Defendants have asserted or would assert, or to the
requirements of Federal Rule of Civil Procedure 23 and whether Plaintiffs
satisfy those requirements.

 

1.10

Based upon their investigation, pretrial discovery, confirmatory discovery, and
legal motion practice, as set forth above, Class Counsel have concluded that the
terms and conditions of this Agreement are fair, reasonable and adequate to
Plaintiffs and Settlement Class Members and are in their best interests, and
have agreed to settle the consumer claims asserted in In re: Equifax Inc.
Customer Data Security Breach Litigation pursuant to the terms and provisions of
this Agreement.

 

1.11

It is the intention of the Parties to resolve the disputes and claims which they
have between them on the terms set forth below.

 

2



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the promises, covenants, and agreements
herein described and for other good and valuable consideration acknowledged by
each of them to be satisfactory and adequate, and intending to be legally bound,
the Parties do hereby mutually agree, as follows:

 

2

DEFINITIONS

As used in this Agreement, the following terms shall have the meanings
indicated:

 

2.1

“Action” or “Actions” means all the actions listed in Exhibit 1, which are
consumer cases that have been filed in, transferred to, or otherwise assigned to
the Court and included in coordinated or consolidated pretrial proceedings as
part of In re: Equifax Inc. Customer Data Security Breach Litigation, Case No.
1:17-md-2800-TWT (N.D. Ga.).

 

2.2

“Administrative Costs” means all reasonable costs and expenses of the Settlement
Administrator incurred in carrying out its duties under this Agreement,
including, without limitation, validating Settlement Class Members and
determining eligibility for benefits under the Settlement, administering,
calculating, and distributing the Consumer Restitution Fund and its benefits to
Settlement Class Members, and paying Taxes.

 

2.3

“Affiliate” means, with respect to any Entity, any other Entity that directly or
indirectly controls or is controlled by, or is under common control with, such
Entity. For purposes of this definition, “control” when used with respect to any
Entity means an ownership interest of at least twenty-five percent (25%) and/or
the power to direct the management and policies of such Entity, directly or
indirectly, whether through the ownership of voting securities, by contract, or
otherwise.

 

2.4

“Agreement” means this Settlement Agreement and Release. The terms of the
Agreement are set forth herein including the exhibits hereto.

 

2.5

“Alternative Reimbursement Compensation” means compensation to Settlement
Class Members as set forth in Section 7.5.

 

2.6

“Business Days” means Monday, Tuesday, Wednesday, Thursday, and Friday,
excluding holidays observed by the federal government.

 

3



--------------------------------------------------------------------------------

2.7

“Business Practices Commitments” means the measures provided for in Exhibit 2.

 

2.8

“Claim Form” means the form Settlement Class Members submit (either in paper
form or via the Settlement Website) to claim benefits under the Settlement,
attached hereto as Exhibit 8.

 

2.9

“Claims Administration Protocol” means the protocol to be followed by the
Settlement Administrator in processing claims made under this Agreement,
attached hereto as Exhibit 9.

 

2.10

“Class Counsel” means Kenneth S. Canfield of Doffermyre Shields Canfield &
Knowles, LLC, Amy E. Keller of DiCello Levitt Gutzler LLC, Norman E. Siegel of
Stueve Siegel Hanson LLP, and Roy E. Barnes of Barnes Law Group, LLC.

 

2.11

“Consumer Restitution Fund” means three hundred eighty million, five hundred
thousand United States Dollars ($380,500,000), any interest on or other income
or gains earned while such amount is held in the Consumer Restitution Fund
Account, and such additional amounts that Equifax may be required to contribute
under the terms of this Agreement.

 

2.12

“Consumer Restitution Fund Account” means the account described in Sections 3.1
and 3.3 through 3.10.

 

2.13

“Court” means the United States District Court for the Northern District of
Georgia.

 

2.14

“Credit Monitoring Services” means the services described in Section 7.1.

 

2.15

“Data Breach” means the data breach announced by Equifax Inc. on or about
September 7, 2017.

 

2.16

“Defendants” means Equifax Inc., Equifax Information Services, LLC, and Equifax
Consumer Services LLC.

 

2.17

“Effective Date” means the date upon which the Settlement contemplated by this
Agreement shall become effective as set forth in Section 17.1.

 

4



--------------------------------------------------------------------------------

2.18

“Entity” means any corporation, partnership, limited liability company,
association, trust, or other organization of any type.

 

2.19

“Equifax” means Equifax Inc., Equifax Information Services, LLC, and Equifax
Consumer Services LLC.

 

2.20

“Extended Claims Period” means the period beginning with the end of the Initial
Claims Period through 4 years after the end of the Initial Claims Period.

 

2.21

“Fairness Hearing” means the hearing to be conducted by the Court to determine
the fairness, adequacy, and reasonableness of the Agreement pursuant to Federal
Rule of Civil Procedure 23 and whether to issue the Final Approval Order and
Judgment.

 

2.22

“Final Approval Order and Judgment” means an order and judgment that the Court
enters after the Fairness Hearing, which finally approves the Agreement,
certifies the Settlement Class, dismisses Defendants with prejudice, and
otherwise satisfies the settlement-related provisions of Federal Rule of Civil
Procedure 23 in all respects.

 

2.23

“Initial Claims Period” means the 6 months after the date of the entry of the
Order Permitting Issuance of Notice of Class Action Settlement.

 

2.24

“Notice” means notice of the proposed class action settlement to be provided to
Settlement Class Members pursuant to the Notice Plan approved by the Court in
connection with its Order Permitting Issuance of Notice of Class Action
Settlement, substantially in the forms attached hereto as Exhibits 6.A through
6.F and 7.

 

2.25

“Notice Costs” means all reasonable costs and expenses of the Notice Provider,
including, without limitation, all expenses or costs associated with the Notice
Plan and providing Notice to the Settlement Class.

 

2.26

“Notice Date” means 60 days after the Court enters the Order Permitting Issuance
of Notice of Class Action Settlement.

 

5



--------------------------------------------------------------------------------

2.27

“Notice Plan” means the settlement notice program developed by the Notice
Provider substantially in the form attached hereto as Exhibit 6, as approved by
the Court.

 

2.28

“Notice Provider” means Signal Interactive Media LLC. A different Notice
Provider may be substituted if approved by the Court.

 

2.29

“Objection Deadline” means 60 days after the Notice Date.

 

2.30

“One-Bureau Credit Monitoring Services” means the services described in
Section 7.4.

 

2.31

“Opt-Out Deadline” means 60 days after the Notice Date.

 

2.32

“Order Permitting Issuance of Notice of Class Action Settlement” means an order
determining that the Court will likely be able to approve the Settlement under
Federal Rule of Civil Procedure 23(e)(2) and will likely be able to certify the
Settlement Class for purposes of judgment. Such order will include the forms and
procedure for providing notice to the Settlement Class, establish a procedure
for Settlement Class Members to object to or opt-out of the Settlement, and set
a date for the Fairness Hearing, without material change to the Parties’
agreed-upon proposed order attached hereto as Exhibit 5.

 

2.33

“Out-of-Pocket Losses” means losses as defined in Section 6.

 

2.34

“Parent” means, with respect to any Entity, any other Entity that owns or
controls, directly or indirectly, at least a majority of the securities or other
interests that have by their terms ordinary voting power to elect a majority of
the board of directors, or a majority of others performing similar function, of
such Entity.

 

2.35

“Parties” means the Settlement Class Representatives, on behalf of themselves
and the Settlement Class, and Defendants.

 

2.36

“Plaintiffs” means all plaintiffs named in the Consumer Consolidated
Class Action Complaint filed in In re: Equifax Inc. Customer Data Security
Breach Litigation, Case No. 1:17-md-2800-TWT (N.D. Ga.).

 

6



--------------------------------------------------------------------------------

2.37

“Preventative Measures” means Out-of-Pocket Losses associated with freezing or
unfreezing credit reports and purchasing credit monitoring services as set forth
in Sections 6.2.2 and 6.2.4.

 

2.38

“Released Claim” means any claims, liabilities, rights, demands, suits,
obligations, damages, including but not limited to consequential damages, losses
or costs, punitive damages, attorneys’ fees and costs, action or causes of
action, penalties, remedies, of every kind or description—whether known or
Unknown (as the term “Unknown Claims” is defined herein), suspected or
unsuspected, asserted or unasserted, liquidated or unliquidated, legal,
administrative, statutory, or equitable—that relate to or arise from the Data
Breach or the facts alleged in the Actions.

 

2.39

“Restoration Services” means the services described in Section 7.2.

 

2.40

“Service Awards” means compensation awarded and paid to Settlement
Class Representatives in recognition of their role in this litigation, subject
to Court approval, as set forth in Section 10.

 

2.41

“Settlement” means the settlement of the Actions by and between the Parties, and
the terms thereof as stated in this Agreement.

 

2.42

“Settlement Administrator” means JND Legal Administration. A different
Settlement Administrator may be substituted if approved by the Court.

 

2.43

“Settlement Class” means the approximately 147 million U.S. consumers identified
by Equifax whose personal information was compromised as a result of the
cyberattack and data breach announced by Equifax Inc. on September 7, 2017.
Excluded from the Settlement Class are: (i) Defendants, any entity in which
Defendants have a controlling interest, and Defendants’ officers, directors,
legal representatives, successors, subsidiaries, and assigns; (ii) any judge,
justice, or judicial officer presiding over this matter and the members of their
immediate families and judicial staff; and (iii) any individual who timely and
validly opts out of the Settlement Class.

 

2.44

“Settlement Class Member” means a member of the Settlement Class.

 

2.45

“Settlement Class Representatives” are the Plaintiffs listed in Exhibit 10.

 

7



--------------------------------------------------------------------------------

2.46

“Settlement Website” means a website established by the Settlement Administrator
to provide information about the Settlement including deadlines and case
documents, and permit Settlement Class Members to electronically submit Claim
Forms.

 

2.47

“Subsidiary” means, with respect to any Entity, any other Entity of which the
first Entity owns or controls, directly or indirectly, at least a majority of
the securities or other interests that have by their terms ordinary voting power
to elect a majority of the board of directors, or others performing similar
functions, of the other Entity.

 

2.48

“Successor” means, with respect to a natural person, that person’s heir,
successors, and assigns, and, with respect to an Entity, any other Entity that
through merger, buyout, assignment, or any other means or transaction, acquires
all of the first Entity’s duties, rights, obligations, shares, debts, or assets.

 

2.49

“Taxes” means (i) any and all applicable taxes, duties and similar charges
imposed by a government authority (including any estimated taxes, interest or
penalties) arising in any jurisdiction, if any, with respect to the income or
gains earned by or in respect of the Consumer Restitution Fund, including,
without limitation, any taxes that may be imposed upon Defendants or their
counsel with respect to any income or gains earned by or in respect of the
Consumer Restitution Fund for any period while it is held in the Consumer
Restitution Fund Account; (ii) any other taxes, duties and similar charges
imposed by a government authority (including any estimated taxes, interest or
penalties) relating to the Consumer Restitution Fund that the Settlement
Administrator determines are or will become due and owing, if any; and (iii) any
and all expenses, liabilities and costs incurred in connection with the taxation
of the Consumer Restitution Fund (including without limitation, expenses of tax
attorneys and accountants).

 

2.50

“Unknown Claims” means any and all Released Claims that any Settlement
Class Representative or Settlement Class Member does not know or suspect to
exist in his or her favor as of the Effective Date and which, if known by him or
her, might have affected his or her decision(s) with respect to the Settlement.
With respect to any and all

 

8



--------------------------------------------------------------------------------

  Released Claims, the Parties stipulate and agree that upon the Effective Date,
Settlement Class Representatives and Settlement Class Members shall have waived
any and all provisions, rights, and benefits conferred by any law of any state
or territory of the United States, the District of Columbia, or principle of
common law or otherwise, which is similar, comparable, or equivalent to Cal.
Civ. Code § 1542, which provides:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING PARTY
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY AFFECTED HIS
OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.

Settlement Class Representatives and Class Counsel acknowledge, and each
Settlement Class Member by operation of law shall be deemed to have
acknowledged, that the inclusion of “Unknown Claims” in the definition of
Released Claims was separately bargained for and was a key element of the
Settlement Agreement.

 

3

CREATION AND TREATMENT OF THE CONSUMER RESTITUTION FUND

 

3.1

Equifax Inc. agrees to make a non-reversionary settlement payment of three
hundred eighty million, five hundred thousand United States Dollars
($380,500,000) and deposit that settlement payment into the Consumer Restitution
Fund Account as follows: (i) it shall deposit one hundred and fifty thousand
United States Dollars ($150,000) into the Consumer Restitution Fund Account 5
Business Days after the date of this Agreement, to cover reasonable set-up costs
of the Notice Provider; (ii) it shall deposit twenty-five million United States
Dollars ($25,000,000) into the Consumer Restitution Fund Account 5 Business Days
after the Court enters the Order Permitting Issuance of Notice of Class Action
Settlement to cover reasonable Notice and Administrative Costs incurred prior to
the Effective Date, and set-up costs for the Credit Monitoring and Restoration
Services vendor; and (iii) it shall deposit the balance of the three hundred
eighty million, five hundred thousand United States Dollars ($380,500,000) into
the Consumer Restitution Fund Account within 10 Business Days after the
Effective Date.

 

9



--------------------------------------------------------------------------------

3.2

Additional Amounts for Out-of-Pocket Losses: In addition to the Consumer
Restitution Fund, Equifax Inc. agrees to pay up to one hundred twenty-five
million United States Dollars ($125,000,000) in additional amounts for valid
Out-of-Pocket Losses submitted during both the Initial Claims Period and the
Extended Claims Period in the event the Consumer Restitution Fund is exhausted.
Additional amounts (up to $125,000,000) will be paid by Equifax Inc. as needed
on a monthly basis within 14 Business Days after receipt of written notification
from the Settlement Administrator that there are insufficient funds remaining in
the Consumer Restitution Fund to pay valid Out-of-Pocket Losses. These amounts
will be paid only on an as-needed basis and may not be used for any purpose
other than paying valid Out-of-Pocket Losses once the Consumer Restitution Fund
no longer has any available funds to pay such claims.

 

3.3

The Consumer Restitution Fund Account shall be an account established at a
financial institution approved by Class Counsel and Defendants and, pursuant to
Section 3.9, shall be maintained as a qualified settlement fund pursuant to
Treasury Regulation § 1.468B-1, et seq.

 

3.4

No amounts may be withdrawn from the Consumer Restitution Fund Account unless
(i) expressly authorized by this Agreement or (ii) approved by the Court.
Class Counsel may authorize the payment of actual reasonable Administrative
Costs and Notice Costs from the Consumer Restitution Fund Account without
further order of the Court. The Settlement Administrator shall provide
Class Counsel and Defendants with notice of any withdrawal or other payment the
Settlement Administrator proposes to make from the Consumer Restitution Fund
Account before the Effective Date at least 5 Business Days prior to making such
withdrawal or payment.

 

3.5

The Settlement Administrator, subject to such supervision and direction of the
Court and Class Counsel as may be necessary or as circumstances may require,
shall administer and oversee distribution of the Consumer Restitution Fund to
Settlement Class Members pursuant to this Agreement.

 

10



--------------------------------------------------------------------------------

3.6

The Settlement Administrator and Class Counsel are responsible for communicating
with Settlement Class Members regarding the distribution of the Consumer
Restitution Fund and amounts paid under the Settlement.

 

3.7

All funds held in the Consumer Restitution Fund Account relating to the
Settlement shall be deemed to be in the custody of the Court until such time as
the funds shall be distributed to Settlement Class Members or otherwise
disbursed pursuant to this Agreement or further order of the Court.

 

3.8

Any funds in the Consumer Restitution Fund Account in excess of two hundred
fifty thousand United States Dollars ($250,000) shall be invested in short term
United States Agency or Treasury Securities, repurchase agreements
collateralized by such instruments, or a mutual fund invested solely in such
instruments, and shall collect and reinvest all earnings accrued thereon. Any
funds held in the Consumer Restitution Fund Account in an amount of less than
$250,000 may be held in an interest-bearing account insured by the Federal
Deposit Insurance Corporation (“FDIC”) or may be invested as funds in excess of
$250,000 are invested. Funds may be placed in a non-interest-bearing account as
may be reasonably necessary during the check clearing process.

 

3.9

The Parties agree that the Consumer Restitution Fund is intended to be
maintained as a qualified settlement fund within the meaning of Treasury
Regulation § 1.468B-1, and that the Settlement Administrator, within the meaning
of Treasury Regulation § 1.468B-2(k)(3), shall be responsible for filing tax
returns and any other tax reporting for or in respect of the Consumer
Restitution Fund and paying from the Consumer Restitution Fund any Taxes owed
with respect to the Consumer Restitution Fund. The Parties agree that the
Consumer Restitution Fund shall be treated as a qualified settlement fund from
the earliest date possible, and agree to any relation-back election required to
treat the Consumer Restitution Fund as a qualified settlement fund from the
earliest date possible.

 

3.10

All Taxes relating to the Consumer Restitution Fund shall be paid out of the
Consumer Restitution Fund, shall be considered to be an Administrative Cost of
the Settlement, and shall be timely paid by the Settlement Administrator without
prior order of the Court. Further, the Consumer Restitution Fund shall indemnify
and hold harmless the Parties and their counsel for Taxes (including, without
limitation, taxes payable by reason of any such indemnification payments).

 

11



--------------------------------------------------------------------------------

3.11

The Parties and their respective counsel have made no representation or warranty
with respect to the tax treatment by any Settlement Class Representative or any
Settlement Class Member of any payment or transfer made pursuant to this
Agreement or derived from or made pursuant to the Consumer Restitution Fund.

 

3.12

Each Settlement Class Representative and Settlement Class Member shall be solely
responsible for the federal, state and local tax consequences to him, her or it
of the receipt of funds from the Consumer Restitution Fund pursuant to this
Agreement.

 

4

RELIEF PROVIDED OUTSIDE OF THE CONSUMER RESTITUTION FUND

 

4.1

Business Practices Commitments.

 

  4.1.1

Equifax will adopt, pay for, and implement, (or maintain where such Business
Practices Commitments have been implemented) the Business Practices Commitments
related to information security to safeguard Settlement Class Members’ “Personal
Information” as defined and as set forth in Exhibit 2.

 

  4.1.2

Equifax’s Business Practices Commitments will be memorialized in an order to be
entered by the Court in connection with the Judgment and materially identical to
the Proposed Consent Order attached as Exhibit 3 to this Agreement, and thereby
will be subject to independent supervision and judicial enforcement.

 

  4.1.3

From the Effective Date neither Equifax nor any of its Affiliates will use or
seek to enforce any arbitration provision or class action waiver in any Equifax
product or service that has been offered in response to the Data Breach as of
the date of this Agreement, or that is otherwise provided by Equifax under this

 

12



--------------------------------------------------------------------------------

  Agreement, against consumers for claims related to or arising from the Data
Breach. This provision cannot be superseded or modified by any agreement
pertaining to any other Equifax product or service or any product or service
offered by one of Equifax’s Affiliates, parents, successors, agents,
subsidiaries, or assigns.

 

  4.1.4

Equifax will implement a program to provide prompt notice of any future breaches
of consumer information consistent with the requirements of all federal and
state regulations.

 

  4.1.5

Plaintiffs through Class Counsel began negotiating a potential resolution of the
Actions in September 2017, which included proposed business practices
commitments, and the settlement process continued over approximately 18 months
resulting in the Business Practices Commitments as described in Exhibit 2, which
were finalized as part of the Parties’ binding term sheet executed on March 30,
2019.

 

4.2

Credit Freezes and Unfreezes. Separate from and in addition to the Consumer
Restitution Fund, and notwithstanding any provision of law related to payment
for placement and removal of credit freezes, all Settlement Class Members will
be eligible to place and remove credit freezes on their Equifax Information
Services, LLC (“EIS”) credit files, free of charge, enforceable under this
Agreement for 10 years without filing a claim.

 

4.3

Continuation of Monitoring. Separate from and in addition to the Consumer
Restitution Fund, Equifax has provided Settlement Class Members who enrolled in
TrustedID Premier monitoring provided by Equifax following the Data Breach with
an additional one year of credit monitoring services known as IDNotify to allow
for continuity of these services.

 

5

PAYMENTS FROM THE CONSUMER RESTITUTION FUND

 

5.1

The Consumer Restitution Fund will be used to fund the consumer restitution and
redress described in the Settlement provisions listed in Sections 6, 7.1, 7.2,
7.5, 9, 10, and 11. Equifax will separately pay all other costs of the
Settlement.

 

13



--------------------------------------------------------------------------------

5.2

To the extent the aggregate amounts required to fund the Settlement provisions
listed in Sections 6 and 7.5 exceed the amount of the Consumer Restitution Fund
(and, for Out-of-Pocket Losses, exceeds the amounts available in Section 3.2
providing for Additional Amounts for Out-of-Pocket Losses) remaining after
distributions are made to fund the Settlement provisions listed in Sections 7.1,
7.2, 9, 10, and 11 at the end of the Initial Claims Period, the cash payments
provided in these provisions shall be reduced on a pro rata basis, meaning cash
payments shall be allocated based on each claimant’s proportional share of the
remainder of the Consumer Restitution Fund.

 

5.3

Payment of Approved Out-of-Pocket Loss Claims During Extended Claims Period.
Subject to the requirements of Section 8.1.2, approved Out-of-Pocket Loss claims
filed during the Extended Claims Period will be paid in full from the Consumer
Restitution Fund on a rolling basis in the order that such claims are received
by the Settlement Administrator, up to an amount that exhausts the Consumer
Restitution Fund, and, if applicable, the Additional Amounts for Out-of-Pocket
Losses available in Section 3.2.

 

5.4

Use of Remaining Amounts in the Consumer Restitution Fund. Any remaining funds
in the Consumer Restitution Fund after the payments described in Sections 6,
7.1, 7.2, 7.5, 9, 10, and 11, and after the conclusion of the Extended Claims
Period and payment of approved Out-of-Pocket Loss claims filed during the
Extended Claims Period, will be used as follows:

 

  5.4.1

First, the caps in Sections 6.2.6 and 7.5 will be lifted (if applicable) and
payments increased pro rata to Settlement Class Members with valid claims up to
the full amount of the approved claim submitted under those Sections.

 

  5.4.2

Second, if the payments described in Sections 5.4.1 do not exhaust the Consumer
Restitution Fund, then any remaining funds shall be used to purchase up to 36
months of additional Restoration Services (purchased in full-month increments).

 

14



--------------------------------------------------------------------------------

  5.4.3

Third, if the payments described in Sections 5.4.1 and 5.4.2 do not exhaust the
Consumer Restitution Fund, remaining amounts in the Consumer Restitution Fund
will be used to purchase additional Credit Monitoring Services (purchased in
monthly, weekly, or daily increments to exhaust any remaining funds) for those
Settlement Class Members who have enrolled in such services under Section 7.1.

 

5.5

Use of Unclaimed Funds. Upon completion of the distributions identified in
Sections 5.1 through 5.4, and after the Settlement Administrator completes its
duties with respect to delivering settlement funds to Settlement Class Members
with valid claims as set forth in Section 14.1.16, any remaining funds resulting
from the failure of Settlement Class Members to timely negotiate a settlement
check or to timely provide required tax information such that a settlement check
could issue, shall be distributed to Settlement Class Members, or as otherwise
ordered by the Court, for consumer restitution and redress but in no event shall
any of the Consumer Restitution Fund revert to Equifax.

 

6

REIMBURSEMENT FOR OUT-OF-POCKET LOSSES

 

6.1

The Settlement Administrator will use the Consumer Restitution Fund to
compensate those Settlement Class Members who submit valid claims for
Out-of-Pocket Losses. Settlement Class Members will be subject to an aggregate
claims cap of twenty thousand United States Dollars ($20,000) paid directly from
the Consumer Restitution Fund regardless of the number of claims submitted by
the Settlement Class Member during the Initial Claims Period and Extended Claims
Period. This provision does not prevent Settlement Class Members from submitting
claims under applicable insurance policies.

 

6.2

“Out-of-Pocket Losses” are verifiable unreimbursed costs or expenditures that a
Settlement Class Member actually incurred and that are fairly traceable to the
Data Breach. Out-of-Pocket Losses may include, without limitation, the
following:

 

15



--------------------------------------------------------------------------------

6.2.1

unreimbursed costs, expenses, losses or charges incurred as a result of identity
theft or identity fraud, falsified tax returns, or other alleged misuse of a
Settlement Class Member’s personal information;

 

6.2.2

costs incurred on or after September 7, 2017, associated with placing or
removing a credit freeze on a Settlement Class Member’s credit file with any
credit reporting agency;

 

6.2.3

other miscellaneous expenses incurred related to any Out-of-Pocket Loss such as
notary, fax, postage, copying, mileage, and long-distance telephone charges;

 

6.2.4

credit monitoring costs that were incurred on or after September 7, 2017,
through the date of the Settlement Class Member’s claim submission;

 

6.2.5

up to 25% reimbursement for costs incurred by a Settlement Class Member in
connection with Equifax credit or identity monitoring subscription products in
the 12 months preceding September 7, 2017;

 

6.2.6

subject to the provisions of Section 8.4 regarding Documented Time and
Self-Certified Time and Section 8.1.2 regarding claims during the Extended
Claims Period, up to 20 total hours for time spent taking Preventative Measures
and time spent remedying fraud, identity theft, or other misuse of a Settlement
Class Member’s personal information that is fairly traceable to the Data Breach
at $25 per hour. Up to thirty-one million United States Dollars ($31,000,000) of
the Consumer Restitution Fund will be used to compensate Settlement
Class Members for time under this Section that is claimed during the Initial
Claims Period. If the settlement payments for time claimed during the Initial
Claims Period exceed this amount, then payments for time shall be distributed
pro rata to those making valid claims for time during the Initial Claims Period.
Approved claims for Documented Time and Self-Certified Time filed during the
Extended Claims Period will be paid in

 

16



--------------------------------------------------------------------------------

  the order they are received and approved at the same pro rata rate (if
applicable) as claims for Documented Time and Self-Certified Time filed during
the Initial Claims Period, up to an aggregate cap for Documented Time and
Self-Certified Time during both the Initial and Extended Claims Period of
thirty-eight million United States Dollars ($38,000,000). After passage of the
Extended Claims Period and payment of approved claims filed during the Extended
Claims Period, claims for time spent may be subject to the provisions of
Section 5.4.1, if applicable, in which case all approved claims for time will be
paid at the same pro rata rate.

 

7

CREDIT MONITORING, RESTORATION SERVICES, AND ALTERNATIVE REIMBURSEMENT
COMPENSATION

 

7.1

All Settlement Class Members will be eligible to claim and enroll in at least 4
years of Credit Monitoring Services, a description of which is set forth in
Exhibit 4. These services will be provided by Experian, which will be appointed
by the Court as the provider of Credit Monitoring Services and be subject to the
Court’s jurisdiction for enforcement of the terms of this Settlement.

 

  7.1.1

Minors: For Settlement Class Members who were under the age of 18 on May 13,
2017, during the period when a Settlement Class Member is under the age of 18
the monitoring made available will be the minor monitoring services provided by
Experian as described in Exhibit 4.

 

7.2

All Settlement Class Members (regardless of whether the Settlement Class Member
makes any claim under the Settlement) will also be able to access Restoration
Services, a description of which is set forth in Exhibit 4. These services will
be provided by Experian. The Restoration Services include access to a U.S. based
call center providing services relating to identity theft, fraud and identity
restoration for a period of 7 years.

 

7.3

Equifax represents and warrants that it is not an Affiliate of Experian and has
no financial interest in Experian. Equifax will not receive any monetary or
other financial consideration for the Credit Monitoring Services or Restoration
Services made available under this Settlement. Equifax will provide its data
necessary to carry out these services to Experian free of charge.

 

 

17



--------------------------------------------------------------------------------

7.4

Settlement Class Members who elect to enroll in Credit Monitoring Services
within the Initial Claims Period shall have the option to make a claim for
One-Bureau Credit Monitoring Services at the same time they claim Credit
Monitoring Services. The One-Bureau Credit Monitoring Services will be provided
by Equifax for a period of no more than 6 years beginning after the date on
which the Credit Monitoring Services described in Section 7.1 above (including
any additional monthly increments provided pursuant to Section 5.4.3) expire.
The aggregate term of the Credit Monitoring Services and the One-Bureau Credit
Monitoring Services will equal 10 years. A description of the One Bureau Credit
Monitoring Services is set forth in Exhibit 4. The cost of the One-Bureau Credit
Monitoring Services will be paid separately by Equifax, not from the Consumer
Restitution Fund.

 

  7.4.1

Minors: For Settlement Class Members who were under the age of 18 on May 13,
2017, One-Bureau Credit Monitoring Services will be provided by Equifax for a
period of no more than 14 years beginning after the date on which the Credit
Monitoring Services described in Section 7.1 above expire. The aggregate term of
the Credit Monitoring Services and the One Bureau Credit Monitoring Services
will equal 18 years. During the period when a Settlement Class Member is under
the age of 18, the monitoring made available will be the minor monitoring
services provided by Equifax described in Exhibit 4.

 

7.5

Settlement Class Members who already have some form of credit monitoring or
protection and do not claim the Credit Monitoring Services available under
Section 7.1 may file a claim for Alternative Reimbursement Compensation of $125.
The Settlement Class Member must identify the monitoring service and certify
that he or she has some form of credit monitoring or protection as of the date
the Settlement Class Member submits the claim and will have such credit
monitoring in place for a minimum of six (6) months from the claim date.
Settlement Class

 

18



--------------------------------------------------------------------------------

  Members who elect to receive Alternative Reimbursement Compensation under this
provision are not eligible to enroll in Credit Monitoring Services offered under
Section 7.1 or to seek reimbursement, as Out-of-Pocket Losses, for purchasing
credit monitoring or protection services covering the six-month period after the
claim date. Up to thirty-one million United States Dollars ($31,000,000) of the
Consumer Restitution Fund will be used to provide Alternative Reimbursement
Compensation to Settlement Class Members under this provision. If payments for
Alternative Reimbursement Compensation under this provision exceed the cap set
forth in the preceding sentence, then payments for such Alternative
Reimbursement Compensation shall be distributed pro rata to those making valid
claims for Alternative Reimbursement Compensation. After passage of the Extended
Claims Period, claims for Alternative Reimbursement Compensation may be subject
to the provisions of Section 5.4.1, if applicable.

 

7.6

Claims for Credit Monitoring Services and Alternative Reimbursement Compensation
can be made only within the Initial Claims Period.

 

7.7

The Parties, Class Counsel, and Defendants’ Counsel shall not have any liability
whatsoever with respect to any act or omission of Experian, or any of its
respective designees or agents, in connection with its provision of Credit
Monitoring Services or Restoration Services or the performance of its duties
under this Agreement.

 

7.8

If, at the end of the Initial Claims Period, more than 7 million Settlement
Class Members have enrolled in the Credit Monitoring Services, the following
obligations apply:

 

  7.8.1

If the total payments required under Sections 6, 7.2, 7.5, 9, and 10, plus the
cost of providing the Credit Monitoring Services to 7 million Settlement
Class Members (the “Costs”) are greater than or equal to Three Hundred Million
Dollars ($300,000,000), Equifax Inc. shall pay into the Consumer Restitution
Fund an amount equal to the cost of providing Credit Monitoring Services to
enrollees above 7 million (the “Additional Credit Monitoring Cost”)

 

19



--------------------------------------------------------------------------------

  7.8.2

If the Costs are less than Two Hundred Fifty Six Million Five Hundred Thousand
Dollars ($256,500,000) and the Additional Credit Monitoring Cost is greater than
Forty Three Million Five Hundred Thousand Dollars ($43,500,000), Equifax Inc.
shall pay into the Consumer Restitution Fund an amount equal to the Additional
Credit Monitoring Cost less Forty Three Million Five Hundred Thousand Dollars
($43,500,000)

 

  7.8.3

If (i) the Costs are greater than or equal to Two Hundred Fifty Six Million Five
Hundred Thousand Dollars ($256,500,000), but less than Three Hundred Million
Dollars ($300,000,000) and (ii) the Costs plus the Additional Credit Monitoring
Costs are greater than or equal to Three Hundred Million Dollars ($300,000,000),
Equifax Inc. shall pay into the Consumer Restitution Fund an amount equal to the
Costs plus Additional Credit Monitoring Costs less Three Hundred Million Dollars
($300,000,000).

 

7.9

If, during the Extended Claims Period, more than 7 million Settlement
Class Members have enrolled in Credit Monitoring Services and either (i) the
Costs are greater than or equal to Two Hundred Fifty Six Million Five Hundred
Thousand Dollars ($256,500,000) or (ii) the Additional Credit Monitoring Costs
are greater than Forty Three Million Five Hundred Thousand Dollars ($43,500,000)
then, at least on a monthly basis, Equifax Inc. shall recalculate its
obligations under Sections 7.8.1 through 7.8.3, and shall deposit any additional
money into the Consumer Restitution Fund that would be required, less any
amounts previously deposited pursuant to Sections 7.8.1 through 7.8.3, or
previously under this Section.

 

8

CLAIMS PERIODS AND PROCESS

 

8.1

Claims Periods. There will be two claims periods: the Initial Claims Period and
the Extended Claims Period.

 

  8.1.1

The Initial Claims Period will run for 6 months after the Order Permitting
Issuance of Notice of Class Action Settlement.

 

20



--------------------------------------------------------------------------------

  8.1.2

The Extended Claims Period will run for 4 years after the conclusion of the
Initial Claims Period. During the Extended Claims Period, Settlement
Class Members can seek reimbursement for valid Out-of-Pocket Losses (excluding
losses of money and time associated with Preventative Measures) incurred during
the Extended Claims Period only if the Settlement Class Member provides a
certification that he or she has not obtained reimbursement for the claimed
expense through other means.

 

8.2

Claims Process. Settlement Class Members may submit Claim Forms to the
Settlement Administrator electronically through the Settlement Website or
physically by mail to the Settlement Administrator. Claim Forms must be
submitted electronically or postmarked during the Initial Claims Period, or,
where applicable, during the Extended Claims Period. Where applicable, the
Settlement Administrator shall apply the Claims Administration Protocol,
attached as Exhibit 9.

 

8.3

Claims for Reimbursement for Out-of-Pocket Losses under Section 6. The
Settlement Administrator shall verify that each person who submits a Claim Form
is a Settlement Class Member and shall be responsible for evaluating claims and
making a determination as to whether claimed Out-of-Pocket Losses are valid and
fairly traceable to the Data Breach. Settlement Class Members with Out-of-Pocket
Losses must submit Reasonable Documentation supporting their claims, except no
documentation is required for claims for reimbursement for Equifax subscription
products as provided in Section 6.2.5. As used herein, “Reasonable
Documentation” means documentation supporting a claim, including but not limited
to: credit card statements, bank statements, invoices, telephone records, and
receipts. Except as expressly provided herein, personal certifications,
declarations, or affidavits from the claimant do not constitute Reasonable
Documentation but may be included to provide clarification, context or support
for other submitted Reasonable Documentation.

 

21



--------------------------------------------------------------------------------

  8.3.1

In assessing what qualifies as “fairly traceable,” the Parties agree to instruct
the Settlement Administrator to consider (i) the timing of the loss, including
whether the loss occurred on or after May 13, 2017, through the date of the
Class Member’s claim submission; (ii) whether the loss involved the possible
misuse of the type of personal information accessed in the Data Breach (i.e.,
name, address, birth date, Social Security Number, driver’s license number,
payment card information); (iii) whether the personal information accessed in
the Data Breach that is related to the Class Member is of the type that was
possibly misused; (iv) the Class Member’s explanation as to how the loss is
fairly traceable to the Data Breach; (v) the nature of the loss, including
whether the loss was reasonably incurred as a result of the Data Breach; and
(vi) any other factor that the Settlement Administrator considers to be
relevant. The Settlement Administrator shall have the sole discretion and
authority to determine whether claimed Out-of-Pocket Losses are valid and fairly
traceable to the Data Breach.

 

  8.3.2

Out-of-Pocket Losses associated with placing or removing credit freezes on
credit files (Section 6.2.2.) and purchasing credit monitoring services (Section
6.2.4) (“Preventative Measures”), shall be deemed fairly traceable to the Data
Breach if (i) they were incurred on or after September 7, 2017, through the date
of the Settlement Class Member’s claim submission, and (ii) the claimant
certifies that they incurred such Out-of-Pocket Losses as a result of the Data
Breach and not as a result of any other compromise of the Settlement
Class Member’s information.

 

8.4

Claims for Time. Settlement Class Members who spent time remedying fraud,
identity theft, or other alleged misuse of the Settlement Class Member’s
personal information fairly traceable to the Data Breach, or subject to
Section 8.1.2, Settlement Class Members who spent time on Preventative Measures
fairly traceable to the Data Breach, can receive reimbursement for such time
expenditures subject to the following provisions.

 

22



--------------------------------------------------------------------------------

  8.4.1

Documented Time. Settlement Class Members with (i) Reasonable Documentation of
fraud, identity theft, or other alleged misuse of the Settlement Class Member’s
personal information fairly traceable to the Data Breach and (ii) time spent
remedying these issues, or time spent taking Preventative Measures, may submit a
claim for up to 20 hours of such time to be compensated at $25 per hour. This
documentation may overlap with documents submitted to support other
Out-of-Pocket Losses. In the event the Settlement Administrator does not approve
a claim for Documented Time, that claim shall be treated as a claim for
Self-Certified Time and be subject to the provisions of Section 8.4.2.

 

  8.4.2

Self-Certified Time. Settlement Class Members who attest (i) to fraud, identity
theft, or other alleged misuse of the Settlement Class Member’s personal
information fairly traceable to the Data Breach, or Preventative Measures, and
(ii) that they spent time remedying such misuse or taking Preventative Measures,
but who cannot provide Reasonable Documentation of such issues may self-certify
the amount of time they spent remedying the foregoing by providing a certified
explanation of the misuse or Preventative Measures taken and how the time
claimed was spent remedying the misuse or taking Preventative Measures.
Settlement Class Members may file a claim for Self-Certified Time for up to 10
hours at $25 per hour.

 

  8.4.3

Time Increments. Valid claims for both Documented Time and Self-Certified Time
will be reimbursed in 15-minute increments, with a minimum reimbursement of
1-hour per valid Out-of-Pocket Loss claim for time.

 

8.5

Disputes and Appeals.

 

  8.5.1

To the extent the Settlement Administrator determines a claim for Out-of-Pocket
Losses, Alternative Reimbursement Compensation, or Credit Monitoring Services is
deficient in whole or part, within 14 days after making such a determination,
the Settlement Administrator shall notify the Settlement Class Member in writing
(including by e-mail where the Settlement Class Member selects e-mail as his or
her

 

23



--------------------------------------------------------------------------------

  preferred method of communication) of the deficiencies and give the Settlement
Class Member 30 days to cure the deficiencies. The notice shall inform the
Settlement Class Member that he or she can either attempt to cure the
deficiencies outlined in the notice, or dispute the determination in writing and
request an appeal. If the Settlement Class Member attempts to cure the
deficiencies but, in the sole discretion and authority of the Settlement
Administrator fails to do so, the Settlement Administrator shall notify the
Settlement Class Member of that determination within 14 days of the
determination. The notice shall inform the Settlement Class Member of his or her
right to dispute the determination in writing and request an appeal within 30
days. The Settlement Administrator shall have the sole discretion and authority
to determine whether a claim for Out-of-Pocket Losses, Alternative Reimbursement
Compensation, or Credit Monitoring Services is deficient in whole or part but
may consult with the Parties in making individual determinations.

 

  8.5.2

If a Settlement Class Member disputes a determination in writing (including by
e-mail where the Settlement Class Member selects e-mail as his or her preferred
method of communication) and requests an appeal, the Settlement Administrator
shall provide Class Counsel and Defendants’ Counsel a copy of the Settlement
Class Member’s dispute and Claim Form along with all documentation or other
information submitted by the Settlement Class Member. Class Counsel and
Defendants’ Counsel will confer regarding the claim submission, and their
agreement on approval of the Settlement Class Member’s claim, in whole or part,
will be final. If Class Counsel and Defendants’ Counsel cannot agree on approval
of the Settlement Class Member’s claim, in whole or part, the dispute will be
submitted to a mutually-agreeable neutral third-party who will serve as the
claims referee. If no agreement is reached on selection of the claims referee,
the Parties will submit proposals to the Court. The Court will have final,
non-appealable decision-making authority over designating the claims referee.
The claims referee’s decision will be final and not subject to appeal or further
review.

 

24



--------------------------------------------------------------------------------

9

ADMINISTRATIVE COSTS AND NOTICE COSTS

 

9.1

The Administrative Costs and Notice Costs will be paid from the Consumer
Restitution Fund. However, if the amount of Notice Costs exceeds more than a
specified dollar amount, as agreed to by the Parties and submitted to the Court
for in camera review, either of the Parties may terminate this Agreement.

 

10

SERVICE AWARDS

 

10.1

Settlement Class Representatives and Class Counsel may seek Service Awards for
the Settlement Class Representatives. Any requests for such awards must be filed
at least 21 days before the Objection Deadline. Equifax agrees not to oppose
requests for such Service Awards to the extent they do not exceed two thousand
five hundred United States Dollars ($2,500) per Settlement Class Representative.

 

10.2

The Settlement Administrator shall pay the Service Awards approved by the Court
to the Settlement Class Representatives from the Consumer Restitution Fund,
which shall not exceed two hundred and fifty thousand United States Dollars
($250,000) of the Consumer Restitution Fund. Such Service Awards shall be paid
in the amount approved by the Court within 10 Business Days of the Effective
Date.

 

10.3

In the event the Court declines to approve, in whole or in part, the payment of
the Service Awards in the amounts requested, the remaining provisions of this
Agreement shall remain in full force and effect. No decision by the Court, or
modification or reversal or appeal of any decision by the Court, concerning the
amount of Service Awards shall constitute grounds for cancellation or
termination of this Agreement.

 

11

ATTORNEYS’ FEES AND EXPENSES

 

11.1

Plaintiffs, through Class Counsel, will request up to $77,500,000 of the
Consumer Restitution Fund (representing 25% of the Settlement Fund negotiated as
part of the March 30, 2019, term sheet) to pay reasonable

 

25



--------------------------------------------------------------------------------

  attorneys’ fees for work performed by Class Counsel or other counsel working
at their direction in connection with this litigation, to be distributed as
determined by Class Counsel. In addition to fees, plaintiffs will also request
reimbursement of reasonable costs and expenses incurred in connection with the
litigation up to three million United States Dollars ($3,000,000), which shall
also be paid from the Consumer Restitution Fund. Class Counsel will make such
applications as provided under the Federal Rules of Civil Procedure and Equifax
agrees not to take a position on such applications. Any such applications must
be filed at least 21 days before the Objection Deadline.

 

11.2

The Settlement Administrator shall pay the attorneys’ fees, costs, and expenses
awarded by the Court, plus any interest accrued on the amount of the approved
attorneys’ fees, to Class Counsel from the Consumer Restitution Fund. Such
attorneys’ fees, costs, and expenses shall be paid in the amount approved by the
Court within 10 Business Days of the Effective Date.

 

11.3

Defendants shall have no responsibility for, interest in, or liability
whatsoever with respect to any payment or allocation of attorneys’ fees, costs,
and expenses to or made by Class Counsel under this Agreement.

 

11.4

The finality or effectiveness of the Settlement will not be dependent on the
Court awarding Class Counsel any particular amount of attorneys’ fees and costs.
In the event the Court declines to approve, in whole or in part, the payment of
the attorneys’ fees, costs, or expenses in the amounts requested, the remaining
provisions of this Agreement shall remain in full force and effect. No decision
by the Court, or modification or reversal or appeal of any decision by the
Court, concerning the amount of attorneys’ fees, costs, and expenses shall
constitute grounds for cancellation or termination of this Agreement.

 

12

PRESENTATION TO THE COURT

 

12.1

On or after July 15, 2019, Settlement Class Representatives and Class Counsel
will file this Agreement and Exhibits, along with a motion for Order Permitting
Issuance of Notice of Class Action Settlement pursuant to the requirements of
Federal Rule of Civil Procedure 23(e)(1).

 

26



--------------------------------------------------------------------------------

12.2

Class Counsel shall apply to the Court for entry of the Order Permitting
Issuance of Notice of Class Action Settlement attached hereto as Exhibit 5.

 

13

CLASS NOTICE, OPT-OUTS, OBJECTIONS, AND CAFA NOTICE

 

13.1

Notice shall not be distributed or disseminated until after the Court enters the
Order Permitting Issuance of Notice of Class Action Settlement.

 

13.2

The Notice Provider is responsible for distributing and disseminating the Notice
in accordance with the Notice Plan, Exhibit 6 hereto.    

 

13.3

Defendants shall provide the Settlement Administrator with the names, last known
mailing address, date of birth, and last known e-mail addresses of Settlement
Class Members to the extent reasonably available, no later than 5 Business Days
after the date on which the Court enters the Order Permitting Issuance of Notice
of Class Action Settlement. To the extent that Equifax has reasonably available
names or other identifying information about Settlement Class Members, but not
mailing or email addresses, those names and other identifying information shall
also be provided to the Settlement Administrator for use in verifying the
identity of Settlement Class Members. The Notice Provider and Settlement
Administrator shall make all necessary efforts to ensure the security and
privacy of Settlement Class Member information.

 

13.4

Class Counsel shall provide the Settlement Administrator with the names, last
known mailing address, and last known email addresses of Settlement
Class Representatives and any other putative class member who has reported
updated address information to Class Counsel, no later than 5 Business Days
after the date on which the Court enters the Order Permitting Issuance of Notice
of Class Action Settlement.

 

13.5

The Notice shall explain the procedure for Settlement Class Members to opt-out
and exclude themselves from the Settlement Class by notifying the Settlement
Administrator in writing, postmarked no later than 60 days after the Notice Date
(the “Opt-Out Deadline”). Each written request for exclusion must set forth the
name of the individual seeking exclusion, be signed by the individual seeking
exclusion, and can only request exclusion for that one individual.

 

27



--------------------------------------------------------------------------------

13.6

The Notice shall explain the procedure for Settlement Class Members to object to
the Settlement by submitting written objections to the Court no later than 60
days after the Notice Date (the “Objection Deadline”). The written objection
must include the objector’s name, address, personal signature, a statement of
the specific grounds for the objection, a statement indicating the basis for the
objector’s belief that he or she is a member of the Settlement Class, a
statement of whether the objection applies only to the objector, to a specific
subset of the Settlement Class, or to the entire Settlement Class, a statement
identifying all class action settlements objected to by the Settlement
Class Member in the previous 5 years, a statement whether the objector intends
to appear at the Fairness Hearing, either in person or through counsel, and if
through counsel, identifying counsel by name, address, and telephone number, and
four dates between the Objection Deadline and a date two weeks before Fairness
Hearing, during which the Settlement Class Member is available to be deposed by
counsel for the Parties. In addition to the foregoing, if the Settlement
Class Member is represented by counsel and such counsel intends to speak at the
Fairness Hearing, the written objection must include a detailed statement of the
specific legal and factual basis for each and every objection and a detailed
description of any and all evidence the objecting Settlement Class Member may
offer at the Fairness Hearing, including copies of any and all exhibits that the
objecting Settlement Class Member may introduce at the Fairness Hearing. In
addition to the foregoing, if the Settlement Class Member is represented by
counsel, and such counsel intends to seek compensation for his or her services
from anyone other than the Settlement Class Member, the objection shall contain
the following information: (a) the identity of all counsel who represent the
objector, including any former or current counsel who may be entitled to
compensation for any reason related to the objection; (b) a statement
identifying all instances in which the counsel or the counsel’s law firm have
objected to a class action settlement within the preceding 5 years, giving the
style and court in which the class action settlement was filed; (c) a statement
identifying any and all agreements that relate to the objection or the process
of objecting—whether written or oral—between

 

28



--------------------------------------------------------------------------------

  the Settlement Class Member, his or her counsel, and/or any other person or
entity; (d) a description of the counsel’s legal background and prior experience
in connection with class action litigation; and (e) a statement regarding
whether fees to be sought will be calculated on the basis of a lodestar,
contingency, or other method; an estimate of the amount of fees to be sought;
the factual and legal justification for any fees to be sought; the number of
hours already spent by the counsel and an estimate of the hours to be spent in
the future; and the attorney’s hourly rate.

 

13.7

The Notice will also state that any Settlement Class Member who does not file a
timely and adequate notice of intent in accordance with this Section waives the
right to object or to be heard at the Fairness Hearing and shall be forever
barred from making any objection to the Settlement.

 

13.8

Equifax will serve the notice required by the Class Action Fairness Act of 2005,
28 U.S.C. § 1715, no later than 10 days after this Agreement is filed with the
Court.

 

14

DUTIES OF SETTLEMENT ADMINISTRATOR

 

14.1

The Settlement Administrator shall perform the functions as are specified in
this Agreement and its Exhibits, including, but not limited to, overseeing
administration of the Consumer Restitution Fund; operating the Settlement
Website and a toll-free number; administering the claims processes; and
distributing the Settlement benefits described herein. These functions may need
to be performed in conjunction with the Notice Provider, as described herein. In
addition to other responsibilities that are described in this Agreement, the
duties of the Settlement Administrator include:

 

  14.1.1

Reviewing, determining the validity of, and processing all claims submitted by
Settlement Class Members;

 

  14.1.2

Establishing a reasonably practical procedure, using information obtained from
Equifax pursuant to Section 13.3, to verify that claimants are Settlement
Class Members.

 

  14.1.3

Establishing and maintaining a post office box for mailed 29 written objections
and notifications of exclusion from the Settlement Class;

 

29



--------------------------------------------------------------------------------

  14.1.4

Establishing and maintaining the Settlement Website that, among other things,
allows Settlement Class Members to submit Claims Forms electronically;

 

  14.1.5

Responding to Settlement Class Member inquiries via U.S. mail, e-mail, and
telephone;

 

  14.1.6

Establishing and maintaining a toll-free telephone line for Settlement
Class Members to call with Settlement-related inquiries, and answering the
questions of Settlement Class Members who call with or otherwise communicate
such inquiries;

 

  14.1.7

Mailing to Settlement Class Members who request it paper copies of the Notice
and Claim Forms;

 

  14.1.8

Reviewing, determining the validity of, and processing all claims submitted by
Settlement Class Members, pursuant to Section 8;

 

  14.1.9

Paying Taxes;

 

  14.1.10

Processing all objections and requests for exclusion from the Settlement Class;

 

  14.1.11

Coordinating with Experian to receive and send activation codes for Credit
Monitoring Services no later than 45 days after the Effective Date or the
conclusion of the Initial Claims Period, whichever is later;

 

  14.1.12

Receiving requests for exclusion and objections from Settlement Class Members
and promptly providing copies thereof to Class Counsel and Defendants’ Counsel.
If the Settlement Administrator receives any requests for exclusion, objections,
or other requests from Settlement Class Members after the Opt-Out and Objection
Deadlines, the Settlement Administrator shall promptly provide copies thereof to
Class Counsel and Defendants’ Counsel;

 

30



--------------------------------------------------------------------------------

  14.1.13

Providing, no later than 5 Business Days after the Opt-Out and Objection
Deadlines, a final report to Class Counsel and Defendants’ Counsel that
summarizes the number of written requests for exclusion, objections, and other
pertinent information as requested by Class Counsel or Defendants’ Counsel;

 

  14.1.14

Providing weekly reports and a final report to Class Counsel and Defendants’
Counsel that summarize the number of Claims since the prior reporting period,
the total number of Claims received to date, the number of any Claims approved
and denied since the prior reporting period, the total number of Claims approved
and denied to date, and other pertinent information as requested by
Class Counsel or Defendants’ Counsel. The Settlement Administrator shall also,
as requested by Class Counsel or Defendants’ Counsel and from time to time,
provide information about the amounts remaining in the Consumer Restitution
Fund;

 

  14.1.15

Making available for inspection by Class Counsel and Defendants’ Counsel the
Claim Forms and any supporting documentation received by the Settlement
Administrator at any time upon reasonable notice;

 

  14.1.16

After the Effective Date, processing and transmitting distributions to
Settlement Class Members;

 

  14.1.17

In advance of the Fairness Hearing, preparing an affidavit to submit to the
Court that: (i) provides pertinent information relating to the claims process as
requested by Class Counsel; and (ii) identifies each Settlement Class Member who
timely and properly provided written notification of exclusion from the
Settlement Class; and

 

31



--------------------------------------------------------------------------------

  14.1.18

Performing any function at the agreed-upon instruction of both Class Counsel and
Defendants’ Counsel, including, but not limited to, verifying that cash payments
have been distributed in accordance with Section 5.

 

14.2

The Parties, Class Counsel, and Defendants’ Counsel shall not have any liability
whatsoever with respect to (i) any act, omission or determination of the
Settlement Administrator, or any of its respective designees or agents, in
connection with the administration of the Settlement or otherwise; (ii) the
management, investment or distribution of the Consumer Restitution Fund;
(iii) the formulation, design or terms of the disbursement of the Consumer
Restitution Fund; (iv) the determination, administration, calculation or payment
of any claims asserted against the Consumer Restitution Fund; (v) any losses
suffered by or fluctuations in the value of the Consumer Restitution Fund; or
(vi) the payment or withholding of any Taxes, expenses or costs incurred in
connection with the taxation of the Consumer Restitution Fund or the filing of
any returns.

 

14.3

The Settlement Administrator shall indemnify and hold harmless the Parties,
Class Counsel, and Defendants’ Counsel for (i) any act or omission or
determination of the Settlement Administrator, or any of Settlement
Administrator’s designees or agents, in connection with the administration of
the Settlement; (ii) the management, investment or distribution of the Consumer
Restitution Fund; (iii) the formulation, design or terms of the disbursement of
the Consumer Restitution Fund; (iv) the determination, administration,
calculation or payment of any claims asserted against the Consumer Restitution
Fund; (v) any losses suffered by, or fluctuations in the value of the Consumer
Restitution Fund; or (vi) the payment or withholding of any Taxes, expenses, or
costs incurred in connection with the taxation of the Consumer Restitution Fund
or the filing of any returns.

 

15

DUTIES OF NOTICE PROVIDER

 

15.1

The Notice Provider shall perform the functions as are specified in this
Agreement and its Exhibits, including, but not limited to implementing the
Notice Plan attached hereto as Exhibit 6, using the methods and forms of Notice
approved by the Court. In addition to other responsibilities that are described
in this Agreement and the Notice Plan, the duties of the Notice Provider
include:

 

32



--------------------------------------------------------------------------------

  15.1.1

Coordinating with the Settlement Administrator, Class Counsel, and Defendants’
Counsel to effectuate this Agreement.

 

  15.1.2

Assisting the Settlement Administrator in creating and maintaining the
Settlement Website.

 

  15.1.3

Reporting to the Parties and the Court regarding the status and effectiveness of
the Notice Plan.

 

15.2

The Parties, Class Counsel, and Defendants’ Counsel shall not have any liability
whatsoever with respect to any act or omission of the Notice Provider, or any of
its respective designees or agents, in connection with its implementation of the
Notice Plan and performance of its duties under this Agreement.

 

15.3

The Notice Provider shall indemnify and hold harmless the Parties,
Class Counsel, and Defendants’ Counsel for any liability arising from the Notice
Provider’s implementation of the Notice Plan and performance of its duties under
this Agreement.

 

16

RELEASE

 

16.1

As of the Effective Date, all Settlement Class Members and all Settlement
Class Representatives, on behalf of themselves, their heirs, assigns, executors,
administrators, predecessors, and Successors, and any other person purporting to
claim on their behalf, hereby expressly, generally, absolutely and
unconditionally release and discharge any and all Released Claims against
Equifax and its current, former, and future Affiliates, Parents, Subsidiaries,
representatives, officers, agents, directors, employees, insurers, Successors,
assigns, and attorneys, except for claims relating to the enforcement of the
Settlement or this Agreement.

 

33



--------------------------------------------------------------------------------

16.2

As of the Effective Date, Equifax and its representatives, officers, agents,
directors, Affiliates, Successors, Subsidiaries, Parents, employees, insurers,
and attorneys absolutely and unconditionally release and discharge Settlement
Class Members, Settlement Class Representatives, and Class Counsel from any
claims that arise out of or relate in any way to the institution, prosecution,
or settlement of the claims against Defendants, except for claims relating to
the enforcement of the Settlement or this Agreement, and for the submission of
false or fraudulent claims for Settlement benefits.

 

16.3

The Parties understand that if the facts upon which this Agreement is based are
found hereafter to be different from the facts now believed to be true, each
Party expressly assumes the risk of such possible difference in facts, and
agrees that this Agreement, including the releases contained herein, shall
remain effective notwithstanding such difference in facts. The Parties agree
that in entering this Agreement, it is understood and agreed that each Party
relies wholly upon its own judgment, belief, and knowledge and that each Party
does not rely on inducements, promises, or representations made by anyone other
than those embodied herein.

 

16.4

Notwithstanding any other provision of this Agreement (including, without
limitation, this Section), nothing in this Agreement shall be deemed to in any
way impair, limit, or preclude the Parties’ rights to enforce any provision of
this Agreement, or any court order implementing this Agreement, in a manner
consistent with the terms of this Agreement.

 

17

EFFECTIVE DATE AND TERMINATION

 

17.1

The Effective Date of the Settlement shall be the first Business Day after all
of the following conditions have occurred:

 

  17.1.1

Defendants and Class Counsel execute this Agreement;

 

  17.1.2

The Court enters the Order Permitting Issuance of Notice of Class Action
Settlement, without material change to the Parties’ agreed-upon proposed order
attached hereto as Exhibit 5;

 

  17.1.3

Notice is provided to the Settlement Class consistent with the Order Permitting
Issuance of Notice of Class Action Settlement;

 

  17.1.4

The Court enters the Final Approval Order and Judgment; and

 

34



--------------------------------------------------------------------------------

  17.1.5

The Final Approval Order and Judgment has become final because (i) the time for
appeal, petition, rehearing or other review has expired, or (ii) if any appeal,
petition, request for rehearing or other review has been filed, the Final
Approval Order and Judgment is affirmed without material change or the appeal is
dismissed or otherwise disposed of, no other appeal, petition, rehearing or
other review is pending, and the time for further appeals, petitions, requests
for rehearing or other review has expired.

 

17.2

In the event that the Court declines to enter the Order Permitting Issuance of
Notice of Class Action Settlement as specified in Section 17.1.2, declines to
enter the Final Approval Order and Judgment in substantially similar form as
submitted by the Parties, or the Final Approval Order and Judgment does not
become final as specified in Section 17.1.5, the Parties shall have 60 days
during which the Parties shall work together in good faith in considering,
drafting, and submitting reasonable modifications to this Agreement to address
any issues with the Settlement identified by the Court or that otherwise caused
the Final Approval Order and Judgment not to become final. If such efforts are
unsuccessful or the Court declines to approve the revised Settlement, Defendants
and Plaintiffs may at their sole discretion terminate this Agreement on 5
Business Days written notice to Class Counsel or Defendants, respectively. For
avoidance of doubt, neither Defendants nor Plaintiffs may terminate the
Agreement while an appeal from an order granting approval of the Settlement is
pending.

 

17.3

Defendants also may at their sole discretion terminate this Agreement on 5
Business Days written notice to Class Counsel if more than a specified number of
individuals submit valid requests to exclude themselves from the Settlement
Class, as agreed to by the Parties and submitted to the Court for in camera
review.

 

17.4

In the event this Agreement is terminated pursuant to Sections 17.2 or 17.3, the
Settlement Administrator, within 10 Business Days of receiving written
notification of such event from counsel for Defendants, shall pay to Defendants
an amount equal to the Consumer Restitution Fund together with any interest or
other income earned thereon, less (i) any Taxes paid or due with respect to such
income, (ii) any reasonable Administrative Costs or Notice Costs actually
incurred and paid or payable from the Consumer Restitution Fund as authorized in
this Agreement.

 

35



--------------------------------------------------------------------------------

17.5

Except as otherwise provided herein, in the event this Agreement is terminated,
the Parties to this Agreement, including Settlement Class Members, shall be
deemed to have reverted to their respective status in the Actions immediately
prior to the execution of this Agreement and, except as otherwise expressly
provided, the Parties shall proceed in all respects as if this Agreement and any
related orders had not been entered. In addition, the Parties agree that in the
event this Agreement is terminated:

 

  17.5.1

Any Court orders approving certification of the Settlement Class and any other
orders entered pursuant to this Agreement shall be deemed null and void and
vacated and shall not be used in or cited by any person or entity in support of
claims or defenses or in support or in opposition to a class certification
motion; and

 

  17.5.2

This Agreement shall become null and void, and the fact of this Settlement and
that Defendants did not oppose certification of any class under this Settlement,
shall not be used or cited by any person or entity, including in any contested
proceeding relating to certification of any proposed class.

 

18

NO ADMISSION OF WRONGDOING

 

18.1

This Agreement, whether or not consummated, any communications and negotiations
relating to this Agreement or the Settlement, and any proceedings taken pursuant
to this Agreement:

 

  18.1.1

Shall not be offered or received against any Defendant as evidence of or
construed as or deemed to be evidence of any presumption, concession, or
admission by any Defendant with respect to the truth of any fact alleged by any
Plaintiff or the validity of any claim that has been or could have been asserted
in the Actions or in any litigation, or the deficiency of any defense that has
been or could have been asserted in the Actions or in any litigation, or of any
liability, negligence, fault, breach of duty, or wrongdoing of any Defendant;

 

36



--------------------------------------------------------------------------------

18.1.2

Shall not be offered or received against any Defendant as evidence of a
presumption, concession or admission of any fault, misrepresentation or omission
with respect to any statement or written document approved or made by any
Defendant;

 

18.1.3

Shall not be offered or received against any Defendant as evidence of a
presumption, concession or admission with respect to any liability, negligence,
fault, breach of duty, or wrongdoing, or in any way referred to for any other
reason as against any Defendant, in any other civil, criminal or administrative
action or proceeding, other than such proceedings as may be necessary to
effectuate the provisions of this Agreement; provided, however, that if this
Agreement is approved by the Court, the Parties may refer to it to effectuate
the liability protection granted them hereunder;

 

18.1.4

Shall not be construed against any Defendant as an admission or concession that
the consideration to be given hereunder represents the amount that could be or
would have been recovered after trial; and

 

18.1.5

Shall not be construed as or received in evidence as an admission, concession or
presumption against any Settlement Class Representative or any Settlement
Class Member that any of their claims are without merit, or that any defenses
asserted by any Defendants have any merit, or that damages recoverable under the
Actions would not have exceeded the Consumer Restitution Fund, provided,
however, that if this Agreement is approved by the Court, the Defendants may
refer to it to enforce the release of claims granted to them hereunder.

 

37



--------------------------------------------------------------------------------

19

REPRESENTATIONS

 

19.1

Each Party represents that (i) such Party has full legal right, power and
authority to enter into and perform this Agreement, subject to Court approval,
(ii) the execution and delivery of this Agreement by such Party and the
consummation by such Party of the transactions contemplated by this Agreement
have been duly authorized by such Party, (iii) this Agreement constitutes a
valid, binding and enforceable agreement, and (iv) no consent or approval of any
person or entity is necessary for such Party to enter into this Agreement.

 

20

NOTICES

 

20.1

All notices to Class Counsel provided for in this Agreement shall be sent by
e-mail and First Class mail to the following:

 

Amy E. Keller    Kenneth S. Canfield DICELLO LEVITT GUTZLER LLC    DOFFERMYRE
SHIELDS Ten North Dearborn Street    CANFIELD & KNOWLES, LLC Eleventh Floor   
1355 Peachtree Street, N.E. Chicago, Illinois 60602    Suite 1725 Tel.
312.214.7900    Atlanta, Georgia 30309 akeller@dicellolevitt.com    Tel.
404.881.8900    kcanfield@dsckd.com Norman E. Siegel    Roy E. Barnes STUEVE
SIEGEL HANSON LLP    THE BARNES LAW GROUP, LLC 460 Nichols Road, Suite 200    31
Atlanta Street Kansas City, Missouri 64112    Marietta, GA 30060 Tel.
816.714.7100    Tel. 770.227.6375 siegel@stuevesiegel.com   
roy@barneslawgroup.com

 

38



--------------------------------------------------------------------------------

20.2

All notices to Defendants or counsel to Defendants provided for in this
Agreement shall be sent by e-mail and First Class mail to the following:

David L. Balser

Phyllis B. Sumner

S. Stewart Haskins II

KING & SPALDING LLP

1180 Peachtree Street, N.E.

Atlanta, Georgia 30309

Tel.: 404.572.4600

dbalser@kslaw.com

psumner@kslaw.com

shaskins@kslaw.com

Michelle A. Kisloff

Adam A. Cooke

HOGAN LOVELLS US LLP

Columbia Square

555 Thirteenth Street, N.W.

Washington, D.C. 20004

Tel.: 202.637.5600

michelle.kisloff@hoganlovells.com

adam.a.cooke@hoganlovells.com

 

20.3

All notices to the Settlement Administrator provided for in this Agreement shall
be sent by e-mail and First Class mail to the following:

Equifax Data Breach Settlement

C/O JND Legal Administration

P.O. Box 91318

Seattle, WA 98111

Info@EquifaxBreachSettlement.com

 

39



--------------------------------------------------------------------------------

20.4

The notice recipients and addresses designated in this Section may be changed by
written notice posted to the Settlement Website.

 

21

MISCELLANEOUS PROVISIONS

 

21.1

Further Steps. The Parties agree that they each shall undertake any required
steps to effectuate the purposes and intent of this Agreement.

 

21.2

Representation by Counsel. The Settlement Class Representatives and Defendants
represent and warrant that they have been represented by, and have consulted
with, the counsel of their choice regarding the provisions, obligations, rights,
risks, and legal effects of this Agreement and have been given the opportunity
to review independently this Agreement with such legal counsel and agree to the
particular language of the provisions herein.

 

21.3

Contact with Settlement Class Members. The Parties agree that Class Counsel may
communicate with Settlement Class Members regarding the Settlement, and Equifax
shall not otherwise interfere with such communications.

 

21.4

Contractual Agreement. The Parties understand and agree that all terms of this
Agreement, including the Exhibits hereto, are contractual and are not a mere
recital, and each signatory warrants that he or she is competent and possesses
the full and complete authority to execute and covenant to this Agreement on
behalf of the Party that he or she represents.

 

21.5

Integration. This Agreement constitutes the entire agreement among the Parties
and no representations, warranties or inducements have been made to any Party
concerning this Agreement other than the representations, warranties and
covenants contained and memorialized herein.

 

21.6

Drafting. The Parties agree that no single Party shall be deemed to have drafted
this Agreement, or any portion thereof, for purpose of the invocation of the
doctrine of contra proferentem. This Agreement is a collaborative effort of the
Parties and their attorneys.

 

40



--------------------------------------------------------------------------------

21.7

Modification or Amendment. This Agreement may not be modified or amended, nor
may any of its provisions be waived, except by a writing signed by the Parties
who executed this Agreement or their successors-in-interest.

 

21.8

Waiver. The failure of a Party hereto to insist upon strict performance of any
provision of this Agreement shall not be deemed a waiver of such Party’s rights
or remedies or a waiver by such Party of any default by another Party in the
performance or compliance of any of the terms of this Agreement. In addition,
the waiver by one Party of any breach of this Agreement by any other Party shall
not be deemed a waiver of any other prior or subsequent breach of this
Agreement.

 

21.9

Severability. Should any part, term or provision of this Agreement be declared
or determined by any court or tribunal to be illegal or invalid, the Parties
agree that the Court may modify such provision to the extent necessary to make
it valid, legal and enforceable. In any event, such provision shall be separable
and shall not limit or affect the validity, legality or enforceability of any
other provision hereunder.

 

21.10

Successors. This Agreement shall be binding upon and inure to the benefit of the
heirs, Successors and assigns of the Parties thereto.

 

21.11

Survival. The Parties agree that the terms set forth in this Agreement shall
survive the signing of this Agreement.

 

21.12

Governing Law. All terms and conditions of this Agreement shall be governed by
and interpreted according to the laws of the State of Georgia, without reference
to its conflict of law provisions, except to the extent the federal law of the
United States requires that federal law governs.

 

21.13

Interpretation.

 

  21.13.1

Definitions apply to the singular and plural forms of each term defined.

 

  21.13.2

Definitions apply to the masculine, feminine, and neuter genders of each term
defined.

 

41



--------------------------------------------------------------------------------

  21.13.3

Whenever the words “include,” “includes” or “including” are used in this
Agreement, they shall not be limiting but rather shall be deemed to be followed
by the words “without limitation.”

 

21.14

No Precedential Value. The Parties agree and acknowledge that this Agreement
carries no precedential value.

 

21.15

Fair & Reasonable. The Parties and their counsel believe this Agreement is a
fair and reasonable compromise of the disputed claims, in the best interest of
the Parties, and have arrived at this Agreement as a result of extensive
arms-length negotiations.

 

21.16

Retention of Jurisdiction. The administration and consummation of the Settlement
as embodied in this Agreement shall be under the authority of the Court, and the
Court shall retain jurisdiction over the Settlement and the Parties for the
purpose of enforcing the terms of this Agreement.

 

21.17

Headings. Any headings contained herein are for informational purposes only and
do not constitute a substantive part of this Agreement. In the event of a
dispute concerning the terms and conditions of this Agreement, the headings
shall be disregarded.

 

21.18

Exhibits. The Exhibits to this Agreement are expressly incorporated by reference
and made part of the terms and conditions set forth herein.

 

21.19

Counterparts. This Agreement may be executed in one or more counterparts. All
executed counterparts and each of them shall be deemed to be one and the same
instrument provided that counsel for the Parties to this Agreement shall
exchange among themselves original signed counterparts.

 

21.20

Facsimile and Electronic Mail. Transmission of a signed Agreement by facsimile
or electronic mail shall constitute receipt of an original signed Agreement by
mail.

 

42



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
by themselves or by their duly authorized counsel:

 

Equifax Inc. /s/ John J. Kelley III

 

Name: John J. Kelley III

Title:   Corporate Vice President, Chief Legal Officer Date:   Equifax
Information Services LLC /s/ John J. Kelley III

 

Name: John J. Kelley III

Title:   Corporate Vice President, Chief Legal Officer Date:   Equifax Consumer
Services LLC /s/ John J. Kelley III

 

Name: John J. Kelley III

Title:   Corporate Vice President, Chief Legal Officer Date:  

 

43



--------------------------------------------------------------------------------

CLASS COUNSEL, ON BEHALF OF THE SETTLEMENT CLASS

 

/s/ Roy E. Barnes

Name: Roy E. Barnes Title: Co-Liaison Plaintiffs’ Counsel Date: July 19, 2019

 

/s/ Kenneth S. Canfield

Name: Kenneth S. Canfield Title: Co-Lead Plaintiffs’ Counsel Date: July 19, 2019

 

/s/ Amy E. Keller

Name: Amy E. Keller Title: Co-Lead Plaintiffs’ Counsel Date: 19 July 2019

 

/s/ Norman E. Siegel

Name: Norman E. Siegel Title: Co-Lead Plaintiffs’ Counsel Date: 7-19-19

 

44